Walker, J.
This case was not briefed, either by the appellant or the Attorney-General, and the only question raised upon the record is as to the admissibility of the evidence of Rena Edwards, the female child upon whom the appellant is charged with making an assault to commit a rape. The appellant’s counsel, on the voir dire, asked the witness what would become of her if she swore to a lie. Her answer was, she did not know; and she further answered she did not know what God or the laws of the country would do to her if she swore falsely, but that she would tell the truth.
Older and wiser persons might have answered these questions in the same manner without impeaching their intelligence. Precisely what the Creator will do to one *130who swears falsely is a question which may not be answered under oath.
The admission of this child’s evidence was properly in the sound discretion of the court, and the judge before whom the cause was tried states upon the record that he believed her a competent witness, notwithstanding the manner she answered the questions on voir dire.
For anything we are able to find in the record, the judgment should be affirmed, which is accordingly done.
Affibmed.